   Case 1:19-cv-01592-MN Document 3 Filed 10/16/19 Page 1 of 1 PageID #: 20


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

RICHARD SCARANTINO, Individually and              )
On Behalf of All Others Similarly Situated,       )
                                                  )
                       Plaintiff,                 ) Case No. 1:19-cv-01592-MN
                                                  )
       v.                                         )
                                                  )
NORTHSTAR REALTY EUROPE CORP.,                    )
RICHARD B. SALTZMAN, MAHBOD NIA,                  )
MARIO CHISHOLM, THOMAS J.                         )
BARRACK, JR., JUDITH A. HANNAWAY,                 )
DIANE HURLEY, OSCAR JUNQUERA,                     )
WESLEY D. MINAMI, NORTHSTAR                       )
REALTY EUROPE LIMITED                             )
PARTNERSHIP, NIGHTHAWK MERGER                     )
SUB LLC, NIGHTHAWK PARTNERSHIP                    )
MERGER SUB LLC, and CORE PANEURO                  )
2019 13 S.À.R.L.,                                 )
                  Defendants.                     )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

Dated: October 16, 2019                            RIGRODSKY & LONG, P.A.

                                              By: /s/ Brian D. Long
                                                  Brian D. Long (#4347)
OF COUNSEL:                                       Gina M. Serra (#5387)
                                                  300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                      Wilmington, DE 19801
Richard A. Maniskas                               Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
Berwyn, PA 19312                                  Email: bdl@rl-legal.com
Telephone: (484) 324-6800                         Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff
